13‐4377‐cv                                                            
Janes v. Triborough Bridge and Tunnel Auth. 




                                          In the
             United States Court of Appeals
                            for the Second Circuit
                                                      
 
                                 AUGUST TERM 2014 
                                  No. 13‐4377‐cv 
 
    RIVA JANES, individually, BRUCE SCHWARTZ, individually and on 
             behalf of all others similarly situated, ET AL., 
                           Plaintiffs‐Appellants, 
 
                                               v. 
 
          TRIBOROUGH BRIDGE AND TUNNEL AUTHORITY, ET AL., 
                         Defendants‐Appellees. 
                                           
                                    
            On Appeal from the United States District Court 
                for the Southern District of New York 
                                           
 
                           ARGUED: DECEMBER 11, 2014 
                           DECIDED: DECEMBER 24, 2014 
                                              
 
Before: CABRANES, WESLEY, and HALL, Circuit Judges. 
                                      
 




                                               1
13‐4377‐cv                                                                     
Janes v. Triborough Bridge and Tunnel Auth. 




        This  appeal  presents  the  question  of  whether  New  York  toll 
discounts  for  residents  of  certain  locales  violate  the  constitutional 
right to travel or the dormant Commerce Clause. 

        We  hold,  for  substantially  the  reasons  stated  by  the  District 
Court  (Paul  A.  Engelmayer,  Judge),  that  the  toll  discount  scheme  at 
issue  neither  violates  the  constitutional  right  to  travel  nor  the 
dormant  Commerce  Clause.  Accordingly,  the  District  Court’s 
October 17, 2013, judgment is AFFIRMED. 
                                                    
                                                
                                 SETH R. LESSER (Jeffrey A. Klafter, Klafter 
                                 Olsen & Lesser LLP, Rye Brook, NY, 
                                 Harley J. Schnall, Law Office of Harley J. 
                                 Schnall, New York, NY, on the brief), Klafter 
                                 Olsen & Lesser LLP, Rye Brook, NY, for 
                                 Plaintiffs‐Appellants. 
                                  
                                 WALTER RIEMAN (Steven C. Herzog, Joshua 
                                 D. Kaye, on the brief), Paul, Weiss, Rifkind, 
                                 Wharton & Garrison LLP, New York, NY, 
                                 for Defendants‐Appellees. 
                                  
                                                   
 
 
 
 
 
 




                                               2
PER CURIAM: 

        This  appeal  presents  the  question  of  whether  New  York  toll 
discounts  for  residents  of  certain  locales  violate  the  constitutional 
right to travel1 or the dormant Commerce Clause.2 

        We  hold,  for  substantially  the  reasons  stated  by  the  District 
Court  (Paul  A.  Engelmayer,  Judge),  that  the  toll  discount  scheme  at 
issue  neither  violates  the  constitutional  right  to  travel  nor  the 
dormant  Commerce  Clause.  Accordingly,  the  District  Court’s 
October 17, 2013, judgment is AFFIRMED. 


        1 The Supreme Court has described the “right to travel” as follows: 
                 It protects the right of a citizen of one State to enter and 
                 to leave another State, the right to be treated as a 
                 welcome visitor rather than an unfriendly alien when 
                 temporarily present in the second State, and, for those 
                 travelers who elect to become permanent residents, the 
                 right to be treated like other citizens of that State.  
Saenz v. Roe, 526 U.S. 489, 500 (1999). 
        2 The Constitution’s Commerce Clause empowers Congress “[t]o regulate 
Commerce . . . among the several States.” U.S. CONST. art. I, § 8, cl. 3. Courts have also 
inferred the existence of a “dormant Commerce Clause” that imposes certain implicit 
limitations on state power. McBurney v. Young, 133 S. Ct. 1709, 1719 (2013). As the 
Supreme Court has explained: 
                 Our dormant Commerce Clause jurisprudence 
                 significantly limits the ability of States and localities to 
                 regulate or otherwise burden the flow of interstate 
                 commerce. It is driven by a concern about economic 
                 protectionism—that is, regulatory measures designed to 
                 benefit in‐state economic interests by burdening out‐of‐
                 state competitors. 
Id. (internal quotation marks and citations omitted). 




                                               3 
                                   BACKGROUND 

        Plaintiffs  are  residents  of  New  Jersey  and  New  York 
challenging  a  Triborough  Bridge  and  Tunnel  Authority  (“TBTA”) 
program that provides discounted tolls to residents of Staten Island, 
the  Rockaway  Peninsula,  and  Broad  Channel  Island  for  crossings 
over certain bridges. The discounted tolls, called Resident Discounts, 
allow  residents  of  Staten  Island  to  pay  a  reduced  rate  on  the 
Verrazano‐Narrows  Bridge,  which  serves  as  the  only  direct 
vehicular artery connecting Staten Island with the rest of New York 
City. The Resident Discounts also allow residents of Rockaway and 
Broad  Channel  to  pay  a  reduced  rate  when  crossing  the  Marine 
Parkway‐Gil  Hodges  Memorial  Bridge  and  the  Cross  Bay  Veterans 
Memorial Bridge. 

        Plaintiffs  appeal  from  the  District  Court’s  October  17,  2013, 
judgment granting defendants’ motion for summary judgment. The 
questions before us are whether defendants’ discounts to some New 
York City residents violate plaintiffs’ constitutional right to travel or 
the dormant Commerce Clause.3 

         

         

        3  Plaintiffs also raised state law claims under the New York State Constitution, 
and state common law claims for unjust enrichment and money had and received. In 
their brief, however, they concede that “their state law claims rise and fall on the fate of 
their federal claims.” Appellants’ Br. 52. Because we reject plaintiffs’ arguments with 
regard to their federal claims at issue, their state law claims also fail. 




                                              4 
                               DISCUSSION 

       We  review  a  district  court’s  grant  of  summary  judgment  de 
novo,  see  Niagara  Mohawk  Power  Corp.  v.  Hudson  River‐Black  River 
Regulating  Dist.,  673  F.3d  84,  94  (2d  Cir.  2012),  with  “[a]ll  evidence 
submitted on the motion . . . construed in the manner most favorable 
to the nonmoving party,” Horvath v. Westport Library Assʹn, 362 F.3d 
147, 151 (2d Cir. 2004).

       In the instant case, we have, as Judge Engelmayer noted in his 
thorough  opinion,  the  benefit  of  an  “unusually  apposite  circuit 
precedent”  to  guide  our  analysis  here.  Janes  v.  Triborough  Bridge  & 
Tunnel Auth., 977 F. Supp. 2d 320, 329 (S.D.N.Y. 2013).  In  Selevan  v. 
New York Thruway Authority, 584 F.3d 82 (2d Cir. 2009) (“Selevan I”) 
and  Selevan  v.  New  York  Thruway  Authority,  711  F.3d  253  (2d  Cir. 
2013) (“Selevan II”), we similarly encountered plaintiffs challenging a 
residency‐based  toll  discount  on  the  grounds  that  it  violated  their 
constitutional  right  to  travel  and  the  dormant  Commerce  Clause. 
Accordingly, the Selevan decisions guide our analysis here. 

                                I. Right to Travel 

       Plaintiffs’  principal  argument  on  appeal  is  that  the  toll 
discounts  are  predicated  on  an  “invidious  distinction”  between 
residents  and  non‐residents  and  thus  violate  their  constitutional 
right  to  travel.  In  Selevan  II,  we  held  that  where,  as  here,  toll 
differentials amounted only to a “minor restriction on travel,” strict 




                                       5 
scrutiny  review4  was  not  required.  Id.  at  261.  Instead,  a  toll  policy 
lacking  the  markers  of  “invidious  distinctions”  should  be  analyzed 
under the three‐part test set forth in Northwest Airlines, Inc. v. County 
of  Kent,  510  U.S.  355  (1994).  Selevan  II,  711  F.3d  at  258.  After 
analyzing  the  tolls  under  the  Northwest  Airlines  test,5  we  concluded 
in Selevan II that the scheme at issue did not violate plaintiffs’ right 
to travel. Id. at 259‐261. 

        In the case before us, plaintiffs have presented no persuasive 
evidence  showing  that  the  discounts  at  issue  here  are  materially 
different  from  those  in  Selevan  or  that  they  present  more  than  a 
minor restriction on travel. In fact, the tolls here amount to a smaller 
discount than the tolls in Selevan when viewed in percentage terms. 
Moreover,  the  residents  who  qualified  for  the  discounted  tolls  in 
Selevan  and  those  who  qualify  in  the  instant  case  face  comparable 
levels  of  geographical  isolation.  Similarly,  the  tolls  charged  in  both 
Selevan  and  here  are  used  to  defray  the  cost  of  bridges,  and,  in  the 
present  case,  the  facilities  of  a  large  integrated  transportation 

        4  “Strict scrutiny” is, of course, a form of judicial review used by courts to 
determine the constitutionality of certain statutes. In contrast to other “levels” of 
scrutiny, for a statute to be deemed constitutional under strict scrutiny analysis, it must 
have been passed by the legislature to further a compelling governmental interest and 
must have been narrowly tailored to achieve that interest. See, e.g., Saenz, 526 U.S. at 499, 
504 (striking down a California law under strict scrutiny analysis that limited welfare 
benefits for citizens that had not been domiciled in the state for more than a year). 
        5  Under the Northwest Airlines test, the permissibility of fees charged for the use 
of state facilities is evaluated under three prongs, which ask whether the fee “(1) is based 
on some fair approximation of use of the facilities, (2) is not excessive in relation to the 
benefits conferred, and (3) does not discriminate against interstate commerce.” 510 U.S. 
at 369.  




                                              6 
system,  the  operation  of  which  facilitates  interstate  travel.6  Finally, 
no evidence has been presented showing that even one traveler was 
meaningfully dissuaded from traveling interstate because of the tolls 
at issue. 

        Accordingly, the plaintiffs’ right to travel argument stands on 
weak ground and does not merit strict scrutiny analysis. Therefore, 
the  District  Court  correctly  analyzed  the  Resident  Discounts  under 
the  Northwest  Airlines  test.  We  also  agree  with  the  District  Court’s 
well‐reasoned  conclusion  that  the  tolls  at  issue  satisfy  the  various 
prongs of that test. 

                          II. Dormant Commerce Clause 

        The Supreme Court has explained that the “central rationale” 
for the dormant Commerce Clause “is to prohibit state or municipal 
laws whose object is local economic protectionism, laws that would 
excite those jealousies and retaliatory measures the Constitution was 
designed to prevent.” C & A Carbone, Inc. v. Town of Clarkstown, 511 
U.S. 383, 390 (1994). But “the Commerce Clause does not invalidate 
all State restrictions on commerce.” Selevan I, 584 F.3d at 90 (internal 
quotation marks and alterations omitted). 


         Appellees have demonstrated that the tolls at issue provide crucial revenue that 
        6

supports the larger Metropolitan Transportation Authority system. See Joint App’x 1027, 
1139. Moreover, as one expert noted, “people using the [Verrazano, Cross Bay, and 
Marine Parkway Bridges] receive the direct benefits of the mass transportation system, 
which the tolls are used to support. That system diverts numerous travelers in the region 
from the roadways to mass transportation, and makes it possible for users of the 
roadways to travel without excessive road congestion.” Id. at 248. 




                                            7 
       In  Selevan  I,  we  concluded  that  a  dormant  Commerce  Clause 
claim  for  a  highway  toll  challenge  substantially  similar  to  the  one 
presented  here  should  also  be  analyzed  under  the  same  three‐part 
test set forth in Northwest Airlines, which we applied in our analysis 
of  plaintiffs’  right  to  travel  claim.  Id.  at  96.  As  we  noted  above,  we 
agree with the District Court’s conclusion that the Resident Discount 
satisfies the prongs of the test. Thus, plaintiffs’ dormant Commerce 
Clause  challenge  fails  for  the  same  reasons  as  does  their  right  to 
travel claim. 

                               CONCLUSION 

       Accordingly, we hold, for substantially the reasons articulated 
by  the  District  Court,  that  the  toll  discount  scheme  at  issue  neither 
violates the constitutional right to travel nor the dormant Commerce 
Clause. 

       For  the  reasons  set  forth  above,  we  AFFIRM  the  District 
Court’s October 17, 2013, judgment. 

        




                                        8